     Case 3:19-cv-01443-E Document 1 Filed 06/18/19               Page 1 of 24 PageID 1



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


ALLIANZ GLOBAL RISKS US                           )
INSURANCE COMPANY, for itself as Lead             )
Insurer and for all Concurrent Insurers under     )
Policy No. A2GA000832617AM,                       )
                                                  )
               Plaintiff,                         )      Case No.: 3:19-cv-1443
                                                  )
v.                                                )
                                                  )
KING AEROSPACE COMMERCIAL                         )
CORPORATION, INC. and MAG DS CORP.                )
d/b/a MAG AEROSPACE                               )
                                                  )
               Defendants.                        )

                        COMPLAINT FOR DECLARATORY RELIEF

       Plaintiff Allianz Global Risks US Insurance Company (“AGR US”), for itself as Lead

Insurer and the Concurrent Insurers under Policy No. A2GA000832617AM, by and through its

attorneys, brings this Complaint for Declaratory Relief against Defendant King Aerospace

Commercial Corporation, Inc. (“King”) and against Defendant MAG DS CORP. d/b/a MAG

Aerospace (“MAG”), but solely in its capacity as an interested party, and states as follows:

                     NATURE AND BACKGROUND OF THE ACTION

       1.      This is an insurance coverage action. This Complaint for Declaratory Relief, filed

pursuant to 28 U.S.C. § 2201, is brought to determine AGR US’s obligations to King under

Aviation Commercial General Liability Insurance Policy No. A2GA000832617AM (the

“Policy”) in connection with litigation commenced by MAG against King that is currently

pending in the United States District Court for the Northern District of Texas, titled MAG DS




COMPLAINT FOR DECLARATORY RELIEF                                                                1
    Case 3:19-cv-01443-E Document 1 Filed 06/18/19                  Page 2 of 24 PageID 2



Corp. dba MAG Aerospace v. King Aerospace Commercial Corporation, Inc., Civil Action No.

3:19-cv-01378-S (the “Underlying Action”)1.

       2.      King is in the business of providing aviation support services including aircraft

maintenance and modifications. On or about October 30, 2018, King sought indemnity under the

Policy for costs King incurred to repair damage alleged to have been sustained to MAG’s

CFM56-7 engine, ESN 888626. Upon information and belief, King paid for those repairs in full

in order to return the engine to its customer, MAG, along with MAG’s aircraft. On January 10,

2019, AGR US denied coverage, because, inter alia, King was not “legally obligated to pay

damages” and based on King’s violation of Policy conditions 4.a and 4.d for failure to provide

notice of the incident and for voluntarily assuming the costs of repairing the engine, respectively.

       3.      Subsequently, MAG filed the Underlying Action against King alleging breach of

contract and negligence claims. On March 18, 2019, King submitted the Underlying Action to

AGR US for coverage under the Policy. In a position letter dated March 26, 2018, AGR US

denied coverage for the Underlying Action.

       4.      On April 24, 2019, AGR US agreed to provide, and is currently providing, King

with a defense of the Underlying Action subject to a reservation of rights under the Policy,

including but not limited to, a reservation of its right to commence a declaratory judgment action

to seek a determination of its rights and obligations under the Policy.

       5.      AGR US seeks a judgment declaring, inter alia, that the Policy does not afford

insurance coverage, either defense or indemnity, for the claims, causes of action, and damages



1
 MAG originally commenced the Underlying Action in the United States District Court for the Eastern
District of Virginia. On or about June 7, 2019, the District Court granted King’s Motion to Transfer
Venue Pursuant to 28 U.S.C. § 1404(a) and transferred the Underlying Action from the Alexandria
Division of the Eastern District of Virginia to the Dallas Division of the Northern District of Texas
pursuant to the forum selection clause contained in the contracts between the parties.


COMPLAINT FOR DECLARATORY RELIEF                                                                   2
     Case 3:19-cv-01443-E Document 1 Filed 06/18/19                  Page 3 of 24 PageID 3



which are the subject of the Underlying Action, and that AGR US may discontinue and withdraw

its defense of King in the Underlying Action.

                                           THE PARTIES

       6.         Plaintiff, AGR US, is an insurance company that is incorporated under the laws of

the State of Illinois with a principal place of business in Chicago, Illinois. AGR US is the Lead

Insurer that issued the Policy.

       7.         Defendant, King, is a Texas corporation, having a principal place of business at

4444 Westgrove Drive, Suite 250, Addison, Texas 75001.

       8.         Defendant, MAG, is a Delaware corporation with its principal place of business at

12730 Fair Lakes Circle, Suite 600, Fairfax, Virginia 22033. MAG has an interest in this

declaratory judgment action to the extent this action seeks a judgment declaring that the Policy

does not afford indemnity coverage with respect to any relief that may be granted to MAG in

resolution of the Underlying Action. Accordingly, MAG is a defendant in this action solely in its

capacity as an interested party.

                                   JURISDICTION AND VENUE

       9.         This action seeks declaratory judgment pursuant to 28 U.S.C. § 2201.

       10.        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 because there is complete diversity of citizenship between the parties, and the amount in

controversy exceeds $75,000, exclusive of costs.

       11.        This Court has personal jurisdiction over King because King is incorporated in the

State of Texas.

       12.        This Court has personal jurisdiction over MAG. The contract between MAG and

King, which is the subject of the Underlying Action, provides in § 19, Governing Law, that




COMPLAINT FOR DECLARATORY RELIEF                                                                   3
     Case 3:19-cv-01443-E Document 1 Filed 06/18/19                  Page 4 of 24 PageID 4



“[t]his Agreement shall be governed by the law of the State of Texas, U.S.A. and exclusive

venue and jurisdiction of any disputes under this Agreement shall be in Dallas, Dallas County,

Texas, which is stipulated to be the place of execution and performance of this Agreement.” By

the terms of its contract, MAG agreed to purposely avail itself of Texas’ facilities, i.e. the state’s

courts, which is sufficient to subject a party to personal jurisdiction in a later suit related to the

same overall transaction, such as is the case here.

       13.     Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to the claim occurred or is occurring within the Northern District

of Texas and/or under 28 U.S.C. § 1391(b)(3) since King is subject to the Court’s personal

jurisdiction in the Northern District of Texas.

       14.     There is a real, substantial, and justiciable issue in controversy between the parties

hereto with respect to the existence of insurance coverage available to King for the claims

asserted in the Underlying Action by MAG.

       15.     A judicial determination and declaration of the rights and obligations of AGR US

is necessary in order to resolve the Parties’ dispute regarding coverage. A declaratory judgment

is appropriate at this time because AGR US has no adequate remedy at law that will resolve the

current controversy.

                                          THE POLICY

       16.     AGR     US    issued Aviation      Commercial General         Liability Policy No.

A2GA000832617AM to King effective for the period November 9, 2017 to November 9, 2018

(the “Policy”). A true redacted copy of the Policy is attached hereto as Exhibit “1”.

       17.     The Policy’s Declarations identifies “King Aerospace, Inc., et al” as the Named

Insured under the Policy.




COMPLAINT FOR DECLARATORY RELIEF                                                                     4
    Case 3:19-cv-01443-E Document 1 Filed 06/18/19                Page 5 of 24 PageID 5



       18.     Endorsement No. 1 to the Policy – the Broad Named Insured Endorsement –

changes the Named Insured on the Declarations to: “King Aerospace, Inc., King Aerospace

Commercial Corporation . . . .”

       19.     The Policy states that “the words ‘you’ and ‘your’ refer to the Named Insured in

the Declarations and any other person or organization qualifying as a Named Insured under this

policy.”

       20.     The Policy contains the following definitions relevant to Coverage A and

Coverage D in the instant action.

                                  SECTION I – DEFINITIONS

                                     *      *       *

               2. Aircraft means any aircraft including engines, propellers,
                  operating and navigating instruments and radio equipment
                  attached to or usually attached to or carried on the aircraft,
                  including component parts detached and not replaced by other
                  similar parts, and tools therein which are standard for the make
                  and type of aircraft. The term aircraft excludes missiles,
                  spacecraft and launch vehicles.

                                     *      *       *

               4. Aviation operations means all operations arising from the
                  ownership, maintenance or use of locations for aviation
                  activities including that portion of roads or other accesses that
                  adjoin these locations. Aviation operations include all
                  operations necessary or incidental to aviation activities.

                                     *      *       *

               9. Impaired property means tangible property, other than your
                  product or your work, that cannot be used or is less useful
                  because:




COMPLAINT FOR DECLARATORY RELIEF                                                              5
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19             Page 6 of 24 PageID 6



              a. it incorporates your product or your work that is known
                 or thought to be defective, deficient, inadequate or
                 dangerous or

              b. you have failed to fulfill the terms of contract or agreement
                 and

              if such property can be restored to use by:

              c. the repair, replacement, adjustment or removal of your
                 product or your work or

              d. your fulfilling the terms of the contract or agreement.

                                *       *       *

           14. Loading or unloading means the handling of property:

              a. after it is moved from the place where it is accepted for
                 movement into or onto an aircraft, watercraft or auto,

              b. while it is in or on an aircraft, watercraft or auto or

              c. while it is being moved from an aircraft, watercraft or
                 auto to the place where it is finally delivered.

              Loading or unloading does not include the movement of
              property by means of a mechanical device, other than a hand
              truck, that is not attached to the aircraft, watercraft or auto.

           15. Loss means an accident resulting in direct damage to tangible
               property. Loss includes any resulting loss of use.

                                *       *       *

           19. Occurrence means an accident, including continuous or
               repeated exposure to substantially the same general harmful
               conditions, during the policy period, that results in Bodily
               Injury or Property Damage during the policy period neither
               expected nor intended from the standpoint of the Insured. In
               the event of continuing or progressive Bodily Injury or
               Property Damage happening over an extended length of time,
               such Bodily Injury and Property Damage shall be deemed to


COMPLAINT FOR DECLARATORY RELIEF                                                      6
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19             Page 7 of 24 PageID 7



              be one occurrence, and shall be deemed to occur only when
              such Bodily Injury and Property Damage first commences.

                                *      *       *

           21. Products-completed operations hazard:

              a. includes all Bodily Injury and Property Damage
                 occurring away from the premises you own, lease, or rent
                 and arising out of your product or your work except:

                 (1) products that are still in your physical possession or

                 (2) work that has not yet been completed or abandoned.
                     However, your work will be deemed completed at the
                     earliest of the following times:

                     (a) when all of the work called for in your contract has
                         been completed;

                     (b) when all of the work to be done at the job site has
                         been completed if your contract calls for work at
                         more than one job site;

                     (c) when that part of the work done at a job site has
                         been put to its intended use by any person or
                         organization other than another contractor or
                         subcontractor working on the same project.

                 Work that may need service, maintenance, correction,
                 repair or replacement, but which is otherwise complete,
                 will be treated as completed.

              b. Does not include Bodily Injury or Property Damage
                 arising out of any of the following:

                 (1) the transportation of property, unless the injury or
                     damage arising out of a condition in or on a vehicle not
                     owned or operated by you, and that the condition was
                     created by the loading or unloading of that vehicle by
                     any Insured;

                 (2) the existence of tools, uninstalled equipment or
                     abandoned or unused materials;


COMPLAINT FOR DECLARATORY RELIEF                                                      7
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19            Page 8 of 24 PageID 8



                 (3) products or operations for which the classification,
                     listed in the Declarations or in a policy schedule, states
                     that products completed operations are subject to the
                     General Aggregate Limit.

                                *      *       *

           22. Property Damage means:

              a. physical injury to tangible property, including all resulting
                 loss of use of that property. All such loss of use shall be
                 deemed to occur at the time of the physical injury that
                 caused it.

              b. loss of use of tangible property that is not physically
                 injured. All such loss shall be deemed to occur at the time
                 of the occurrence that caused it.

              For purposes of this insurance, electronic data is not tangible
              property.

              As used in this definition, electronic data means information,
              facts or programs stored as or on, created or used on, or
              transmitted to or from computer software, including systems
              software, hard or floppy disks, DVD/CD-ROMS, flash
              memory, tapes, drives, cells, data processing devices or any
              other media which are used with electronically controlled
              equipment.

                                *      *       *

           28. Your work:

              a. means:

                 (1) work or operations performed by you or on your behalf
                     or

                 (2) materials, parts or equipment furnished in connection
                     with such work or operation.

              b. includes:


COMPLAINT FOR DECLARATORY RELIEF                                                     8
    Case 3:19-cv-01443-E Document 1 Filed 06/18/19                 Page 9 of 24 PageID 9



                      (1) warranties or representation made at any time with
                          respect to the fitness, quality, durability, performance or
                          use of your work;

                      (2) the providing of or failure to provide warnings or
                          instructions.

                                     *      *       *

       21.    The Policy provides, in relevant part, the following coverage grant for “bodily

injury” and “property damage” liability:

              COVERAGE A – BODILY INJURY AND PROPERTY
              DAMAGE LIABILITY

              1. Insuring Agreement

                  a. We will pay those sums that the Insured becomes legally
                     obligated to pay as damages because of Bodily Injury or
                     Property Damage to which this insurance applies resulting
                     from your aviation operations. We will have the right and
                     duty to defend the Insured against any suit seeking those
                     damages. However, we will have no duty to defend the
                     Insured against any suit seeking damages for Bodily
                     Injury or Property Damage to which this insurance does
                     not apply. We may at our discretion investigate any
                     occurrence and settle any claim or suit that may result.
                     However:

                      (1) the amount we will pay for damages is limited as
                          described in SECTION III – LIMITS OF
                          INSURANCE, and

                      (2) our right and duty to defend ends when we have used
                          up the applicable limit of insurance in the payment of
                          judgments or settlements under Coverages A or B or
                          medical expenses under Coverage C.

                      No other obligation or liability to pay sums or perform acts
                      or services is covered unless explicitly provided for under
                      SUPPLEMENTARY PAYMENTS – COVERAGE A, B
                      AND D.

                  b. This insurance applies to Bodily Injury and Property
                     Damage only if:


COMPLAINT FOR DECLARATORY RELIEF                                                            9
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19             Page 10 of 24 PageID 10



                    (1) the Bodily Injury or Property Damage is caused by
                        an occurrence that takes place in the coverage
                        territory,

                    (2) the Bodily Injury or Property Damage occurs during
                        the policy period and

                    (3) prior to the policy period, no Insured or any employee
                        authorized to give or receive notice of an occurrence or
                        claim, knew that the Bodily Injury or Property
                        Damage had occurred, in whole or in part. If such listed
                        Insured or authorized employee knew, prior to the
                        policy period, that the Bodily Injury or Property
                        Damage occurred, then any continuation, change or
                        resumption of such Bodily Injury or Property
                        Damage during or after the policy period will be
                        deemed to have been known prior to the policy period.

                 c. Bodily Injury or Property Damage which occurs during
                    the policy period and was not, prior to the policy period,
                    known to have occurred by any Insured or any employee
                    authorized by the Insured to give or receive notice of an
                    occurrence or claim, includes any continuation, change or
                    resumption of that Bodily Injury or Property Damage
                    after the end of the policy period.

      22.    The Policy contains the following relevant exclusions with respect to the coverage

provided under Coverage A:

             2. Exclusions

                 The insurance provided by Coverage A does not apply to:

                                      *      *       *

                 b. Bodily injury or Property Damage for which the insured
                    is obligated to pay damages by reason of the assumption of
                    liability in a contract or agreement…

                                      *      *       *

                 j. Property Damage to any of the following:

                                      *      *       *


COMPLAINT FOR DECLARATORY RELIEF                                                            10
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19              Page 11 of 24 PageID 11



                     (4) personal property in the care, custody or control of the
                         insured.

                                        *     *       *

                     (6) that particular part of any property that must be
                         restored, repaired or replaced because your work was
                         incorrectly performed on it.

                     Paragraphs (3), (4), (5) and (6) of this exclusion do not apply to
                     liability assumed under a sidetrack agreement.

                     Paragraph (6) of this exclusion does not apply to Property
                     Damage included in the products completed operations
                     hazard.

                                       *      *       *

                  m. Property Damage to impaired property or property that
                     has not been physically injured, arising out of:

                     (1) a defect, deficiency, inadequacy or dangerous condition
                         in your product or your work, or

                     (2) a delay or failure by you or anyone acting on your
                         behalf to perform a contract or agreement in accordance
                         with its terms.

                     This exclusion does not apply to the loss of use of other
                     property arising out of sudden and accidental physical
                     injury to your product or your work after it has been put
                     to its intended use.

                                       *      *      *
                  s. Damages arising out of the loss of, loss or use of, damage
                     to, corruption of, inability to access, or inability to
                     manipulate electronic data.

       23.    The Policy provides, in relevant part, the following coverage grant for

“Hangarkeeper’s Liability”:

              COVERAGE D – HANGARKEEPER’S LIABILITY




COMPLAINT FOR DECLARATORY RELIEF                                                          11
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19                  Page 12 of 24 PageID 12



               1. Insuring Agreement

                   a. We will pay those sums that the Insured becomes legally
                      obligated to pay as damages because of loss to aircraft
                      (subject to the deductible shown in the Declarations if
                      applicable…) occurring while such aircraft is in the care,
                      custody or control of the Insured for safekeeping, storage,
                      service or repair. We will have the right and duty to defend
                      any suit seeking those damages. We may at our discretion
                      investigate any loss and settle any claim or suit that may
                      result. However: ….

                                          *      *       *

                                 THE UNDERLYING ACTION

       24.     MAG filed a Complaint against King on March 15, 2019 in the Eastern District of

Virginia (hereinafter “Complaint”). A true copy of the March 15, 2019 Complaint with exhibits

is attached hereto as Exhibit “2”.

       25.     In the Complaint, MAG alleges that on March 7, 2018, it was awarded a contract

by the U.S. Marshal’s Service pursuant to which MAG would lease a 2002 Boeing 737-700

aircraft (the “Aircraft”) to the Justice Prisoner and Alien Transportation System (“JPATS”) (“the

Lease”).

       26.     MAG alleges that the Lease required MAG to “accomplish the work necessary to

obtain a valid FAA-issued Standard Certificate of Airworthiness for the Aircraft.”

       27.     MAG alleges that on April 13, 2018, it entered into an Aircraft Modification

Agreement (“the AMA”) with King pursuant to which King would “provide assistance in

servicing, modifying, and preparing the Aircraft to fulfill JPATS requirements” and “perform

detailed inspections, equipment re-certifications, airworthiness directives, service bulletins,

maintenance, modifications, and corrective actions on the Aircraft . . . .”




COMPLAINT FOR DECLARATORY RELIEF                                                               12
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19                 Page 13 of 24 PageID 13



       28.     The Complaint states that the AMA required that King return the Aircraft to

MAG, with all maintenance work completed, by May 30, 2019.

       29.     MAG further asserts that the AMA required King to deliver software to MAG no

later than January 7, 2019.

       30.     As described in the Complaint, King began performing the maintenance work at

its facility in Ardmore, Oklahoma soon after the AMA was executed. Then, on April 19, 2018,

MAG contracted with a third-party, Aircraft Inspection & Management, LLC (“AIM”), to

remove and replace the booster spool of the Aircraft Engine, which required the engine be

removed from the Aircraft and transported from King’s Oklahoma facility to AIM’s facility in

Tucson, Arizona.

       31.     Upon information and belief, MAG or AIM arranged for a third-party shipping

company to transport the engine from King’s Oklahoma facility to AIM’s facility in Tucson,

Arizona.

       32.     MAG alleges that, on or about April 24, 2018, King “removed the engine from

the Aircraft and began preparing it for transport.” As part of that preparation, MAG alleges that

King “procured an engine cradle to secure and stabilize the engine on the truck during transport”,

made a modification to the cradle to address a “small issue”, and that King “then removed the

engine from the Aircraft, mounted it in the cradle, and positioned it on the truck for transport.”

       33.     MAG asserts that “[d]ue to gross negligence, [King] failed to property secure the

engine to the cradle and failed to properly secure the cradle onto the truck.”

       34.     According to the Complaint, on or about May 3, 2018, while in transit, “the

engine moved in the cradle, fell, and was severely damaged.” Upon arrival at AIM’s facility,

AIM discovered damage to the engine, including damage to the gearbox, the electronic engine




COMPLAINT FOR DECLARATORY RELIEF                                                                     13
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19                 Page 14 of 24 PageID 14



control, cannon plugs, wiring, the exciter box, cosmetics, and the oil scavenge. Upon opening the

gearbox, AIM found four seals, seven gear shifts, and eight bearings damaged beyond repair.

       35.     MAG further alleges that “[d]ue to the extensive repairs resulting from the engine

drop, the airworthiness of the Aircraft was significantly and negatively affected”.

       36.     MAG contends that “[d]ue to the delay caused by the damage to the engine,

[King] failed to return the Aircraft to MAG by May 30, 2018, as required by the AMA” and that

“[d]ue to the delay caused by repairs to the gearbox, [King] did not reinstall the gearbox until

August 14, 2018.” It is further alleged that MAG did not receive the Maintenance Release until

October 29, 2018.

       37.     Regarding the software, MAG alleges that it asked King for updates on the

progress of the software throughout the period of performance of the AMA, but “received only

vague and limited responses” from King. Then, on January 4, 2019, the King Purchasing

Manager “told MAG that he was unable to provide a further update on the software and unable

even to identify the proper office or department in [King] from where the software would be

coming.” MAG alleges that it was never provided the software.

       38.     According to the Complaint, “[d]ue to the delays and missed deadlines, MAG

failed to timely deliver the properly repaired and maintained Aircraft to JPATS and thereby

breached the JPATS Lease. As a result, MAG was terminated from the JPATS Lease.”

       39.     MAG asserts that it has suffered and continues to suffer damages due to King’s

breach of the AMA.

       40.     Based on the foregoing allegations, MAG asserts two causes of action against

King: breach of contract (Count I) and negligence (Count II).




COMPLAINT FOR DECLARATORY RELIEF                                                               14
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19                Page 15 of 24 PageID 15



       41.     In Count I, for breach of contract, MAG asserts that the AMA obligated King to

perform extensive work on the Aircraft, including inspections, maintenance, corrective actions,

and system operation and calibrations checks, and to perform this work by May 30, 2018 and to

deliver the software no later than January 7, 2019.

       42.     MAG further alleges that King “failed to securely prepare the engine for

transport, causing severe damage to the engine and its components, and breaching its obligations

under the AMA.” King is also alleged to have breached the AMA by failing to complete its

maintenance and repair work in a timely manner and by failing to deliver the software.

Furthermore, MAG asserts that King’s breach of its obligations relating to the engine,

mismanagement of work, delay in delivering the Aircraft, and delaying in delivering the software

“defeated the purpose of the AMA.”

       43.     In Count I, MAG claims that, as a result of King’s breach of the AMA: the

Aircraft was not released for maintenance test flights until October 29, 2018; MAG has suffered

severe and extensive (unspecified) damages; MAG “has incurred additional repair and service

costs”; MAG was terminated from the Lease and lost revenue it would have received under the

Lease; and that MAG’s performance as a government contractor has been tarnished so as to

impede it from competing for future contracts.

       44.     In Count II, for negligence, MAG alleges that King owed a duty “to safeguard the

Aircraft and all its components, to properly secure the engine to the cradle, and to securely

mount the engine onto the truck”, but that King was grossly negligent in doing so. Specifically,

MAG alleges that King was grossly negligent in: “failing to obtain and use the appropriate cradle

for the engine”; “failing to properly secure the engine to the cradle”; “failing to properly secure

the engine to the truck”; “failing to prevent the engine from falling”; and “failing to prevent




COMPLAINT FOR DECLARATORY RELIEF                                                                15
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19                 Page 16 of 24 PageID 16



damage to the Aircraft, including the engine.” MAG further alleges that the damage to the engine

was caused by the gross negligence of King.

       45.     MAG alleges in Count II that as a result of King’s gross negligence: “MAG has

incurred extensive costs, expenses, and other damages and will continue to incur costs, expenses,

and other damages due to [King’s] gross negligence”; “MAG has incurred significant additional

repair costs to the engine”; “MAG has lost substantial revenue from its contract with JPATS,

including termination of the JPATS Lease due to [King’s] delay in delivering a certified and

airworthy Aircraft”; and that “MAG has been damaged and will continue to be damaged in the

future regarding its past performance history as a government contractor.”

       46.     In addition to seeking compensatory damages in excess of $10 million, MAG asks

that the damages be trebled and seeks punitive damages.

 THE POLICY DOES NOT AFFORD COVERAGE FOR THE UNDERLYING ACTION

       47.     There is no coverage under the Policy for the claims, causes of action, liabilities,

and damages that are the subject of the Underlying Action.

       48.     Under Coverage A, the Policy covers only “those sums that the insured becomes

legally obligated to pay as damages because of Bodily Injury or Property Damage to which

this insurance applies resulting from your aviation operations.” The “Property Damage” must

be “caused by an occurrence” and must occur during the policy period.

       49.     There is no coverage under Coverage A for MAG’s alleged loss of reputation

damage since it is neither “Property Damage” as defined under the Policy, i.e. “physical injury to

tangible property, including all resulting loss of use of that property” and “loss of use of tangible

property that is not physically injured,” nor “damages because of” any covered “Property

Damage” as contemplated by the Policy and applicable law.




COMPLAINT FOR DECLARATORY RELIEF                                                                  16
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19                  Page 17 of 24 PageID 17



       50.     There is also no coverage under Coverage A of the Policy for MAG’s claim that

King failed to provide the software since it is solely a breach of contract claim, and as such, is

not an occurrence, which is defined as “an accident, including continuous or repeated exposure

to substantially the same general harmful conditions, during the policy period, that results in

Bodily Injury or Property Damage during the policy period….” Damages claimed from

MAG’s alleged loss of use of the promised software also fail to constitute Property Damage

under the Policy since “Property Damage” is specifically defined to exclude “electronic data,”

(“[f]or purposes of this insurance, electronic data is not tangible property.”).

       51.     Additionally, the claim that King failed to provide the software by January 7,

2019 is not covered under the Policy as it is outside the policy period (November 9, 2017 to

November 9, 2018).

       52.     To the extent that the engine was repaired at King’s expense and MAG’s claims

are in fact limited to the consequences of King’s alleged failure to timely deliver the Aircraft and

failure to deliver the software, MAG’s claims would be purely contractual and would not involve

an occurrence and thus, would not be covered under Coverage A of the Policy.

       53.     However, even if MAG’s damages were caused by an occurrence and the

damages qualify as “Property Damage,” coverage under Coverage A of the Policy is nevertheless

excluded based on Exclusions b., m., j.(4), j.(6), and s.

       54.     There is no Coverage A under the Policy to the extent of any damages sought by

or that may be awarded to MAG for liabilities assumed by King under contract, as contemplated

by Exclusion 2.b, i.e. excluding “... Property Damage for which the insured is obligated to pay

damages by reason of the assumption of liability in a contract or agreement....”




COMPLAINT FOR DECLARATORY RELIEF                                                                 17
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19                 Page 18 of 24 PageID 18



       55.     Exclusion m. – the impaired property exclusion – precludes coverage for

“Property Damage to impaired property or property that has not been physically injured, arising

out of: (1) a defect, deficiency, inadequacy or dangerous condition in your product or your work,

or (2) a delay or failure by you or anyone acting on your behalf to perform a contract or

agreement in accordance with its terms.” “Impaired Property” is defined as “tangible property,

other than … your work, that cannot be used or is less useful because: (a) it corporates … your

work that is known or thought to be defective, deficient, inadequate or dangerous or (b) you have

failed to fulfill the terms of contract or agreement” and “if such property can be restored to use

by: (a) the repair, replacement, adjustment or removal of … your work or (b) your fulfilling the

terms of the contract or agreement.” Under the Policy, “your work” means: (1) work or

operations performed by you or on your behalf or (2) materials, parts or equipment furnished in

connection with such work or operation….”

       56.     The Complaint alleges that King was responsible for removing the engine from

the Aircraft, preparing the engine for transport, obtaining the cradle (which it modified),

mounting the engine into the cradle and placing the cradle onto the truck. MAG specifically

alleges that King removed the engine and prepared it for transport, including procuring an engine

cradle to secure and stabilize the engine on the truck during transport, and that King mounted the

engine in the cradle and positioned it on the truck for transport. These responsibilities and actions

of King constitute “your work” for purposes of the exclusion.

       57.     Exclusion m. applies to bar coverage for MAG’s claim for loss of the Lease and

reputation damage because the Aircraft meets the Policy’s definition of “impaired property.”

Specifically, the Aircraft could not be used due to King’s failure to fulfill the terms of the AMA,

i.e. delivering the Aircraft by May 30, 2018 and timely delivering the software, but its use could




COMPLAINT FOR DECLARATORY RELIEF                                                                  18
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19                Page 19 of 24 PageID 19



be restored by King by fulfilling the terms of the AMA. Additionally, the loss of use damage to

the Aircraft (the impaired property) arose out of a “defect, deficient, inadequacy or dangerous

condition in [King’s] … work” as well as a “delay or failure by [King] … to perform a contract

or agreement in accordance with its terms.”

       58.     The exception to Exclusion m. for “loss of use of other property arising out of

sudden and accidental physical injury to your product or your work after it has been put to its

intended use” does not apply because the damage to the engine did not occur after the Aircraft or

engine was put to its normal use and MAG’s claim does not involve the loss of use of other

property.

       59.     Exclusion j.(4), which states that coverage does not extend to “property damage”

to “personal property in the care, custody, or control of the insured”, may further preclude

coverage to the extent MAG’s claimed economic damages are associated with its loss of use of

the Aircraft due to King’s failure to return it within the contracted-for time, since the Action

alleges that the Aircraft (not the engine) was at King’s facilities pursuant to the AMA and

“property damage” means, inter alia, “loss of tangible property that is not physically injured.”

       60.     Exclusion j.(6), which excludes “Property Damage to …: (6) that particular part

of any property that must be restored, repaired or replaced because your work was incorrectly

performed on it”, bars coverage for MAG’s claim for any additional repair and service costs for

the engine.

       61.     King’s responsibilities for and actions of, i.e., removing the engine from the

Aircraft, preparing the engine for transport, obtaining the cradle (which it modified), mounting

the engine into the cradle and placing the cradle onto the truck also constitute “your work” for

purposes of this exclusion.




COMPLAINT FOR DECLARATORY RELIEF                                                                   19
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19                 Page 20 of 24 PageID 20



          62.   As alleged in the Complaint, the property damage to the engine and the required

repairs were because of King’s incorrect performance of its work on the engine, namely the

preparation of the engine for transport. Specifically, the Complaint alleges that King was grossly

negligent in that it “failed to properly secure the engine to the cradle and failed to properly

secure the cradle onto the truck.” Moreover, the Complaint asserts that while in transit, the

engine moved in the cradle, fell, and was severely damaged. It also alleges that “[t]he damage to

the engine was caused by the gross negligence of King” and that “[a]s a direct and proximate

result of King’s gross negligence, MAG has incurred significant additional repair costs to the

engine ….” Thus, the second element of Exclusion j.(6), that the damage be the result of King’s

work that was incorrectly performed on the engine, is met.

          63.   The exception to this exclusion – that it “does not apply to Property Damage

included in the products-completed operations hazard” – is inapplicable here.

          64.   In pertinent part, the definition of the “products-completed operations hazard”

provides that it “[d]oes not include … Property Damage arising out of … (1) the transportation

of property ….” There are no allegations in the Complaint indicating that the remaining

exception language of the definition (“unless the injury or damage arising out of a condition in or

on a vehicle not owned or operated by you, and that the condition was created by the loading or

unloading of that vehicle by any Insured”) is applicable.

          65.   Exclusion s. – the electronic data exclusion – bars any damages claimed as a

result of MAG’s alleged loss of use of the promised software since “[d]amages arising out of ...

loss of use of ... electronic data,” is specifically excluded under Coverage A.

          66.   Coverage A of the Policy, therefore, does not provide coverage for the Underlying

Action.




COMPLAINT FOR DECLARATORY RELIEF                                                                20
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19                 Page 21 of 24 PageID 21



        67.     Additionally, the Policy’s “Hangarkeeper’s Liability Coverage” (Coverage D),

which covers “damages because of loss to aircraft … occurring while such aircraft is in the care,

custody or control of the Insured for safekeeping, storage, service or repair”, is not applicable

since the incident and resulting damage to the engine occurred after the engine left the care,

custody or control of King and there was no accident resulting in direct damage to the Aircraft.

        68.     Therefore, Coverage D of the Policy does not provide coverage for the

Underlying Action.

                COUNT I – DECLARATORY JUDGMENT
NO DEFENSE OR INDEMNITY IS OWED UNDER COVERAGE A OR COVERAGE D
    OF THE POLICY UNDER THE APPLICABLE TERMS AND EXCLUSIONS

        69.     AGR US repeats and reiterates each and every allegation made in paragraphs 1

through 64 as if fully set forth herein.

        70.     AGR US reserved its rights to disclaim coverage on various grounds based on the

terms, conditions, and exclusions of the Policy, including, without limitation, that:

                a. there is no coverage under Coverage A of the Policy because MAG’s alleged

                    loss of reputation is not damages because of an “Occurrence” or “Property

                    Damage,” as defined by the Policy, to which the insurance otherwise applies;

                b. there is no coverage under Coverage A of the Policy for MAG’s claim for

                    failure to provide the software because it does not allege an “Occurrence” or

                    “Property Damage,” as defined by the Policy, to which the insurance

                    otherwise applies;

                c. there is no coverage under the Policy for the allegation that King failed to

                    provide the software by January 7, 2019, because it does not allege an




COMPLAINT FOR DECLARATORY RELIEF                                                                   21
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19               Page 22 of 24 PageID 22



                  “Occurrence” or “Property Damage,” as defined by the Policy, during the

                  relevant policy period and to which the insurance otherwise applies;

               d. there is no coverage under Coverage A of the Policy to the extent that the

                  engine was repaired at King’s expense and MAG’s claims are in fact limited

                  to the consequences of King’s alleged failure to timely deliver the Aircraft and

                  software, since MAG’s claims would not involve damages because of an

                  “Occurrence” or “Property Damage” to which the insurance otherwise

                  applies;

               e. there is no coverage under Coverage A of the Policy, even to the extent the

                  same may be otherwise triggered, based upon Exclusions 2.b – the

                  “assumption of liability” exclusion; 2.m. – the “impaired property” exclusion;

                  Exclusion 2.j.(4) – the “care, custody or control” exclusion; Exclusion 2.j.(6);

                  and Exclusion 2.s. – the “electronic data” exclusion.

               f. there is no coverage under Coverage D of the Policy because the “loss” to the

                  engine did not occur while in the care, custody or control of King and there

                  was no accident resulting in direct damage to the Aircraft.

       71.     By reason of the foregoing, under the terms, conditions, and exclusions of the

Policy, AGR US therefore has no duty to defend or indemnify King with respect to the

Underlying Action.

       72.     AGR US is entitled to a declaratory judgment that, under the terms, conditions,

and exclusions of the Policy, no coverage is available to King for the Underlying Action, there is

no duty under the Policy to defend, pay defense costs, or indemnify King from any claims,




COMPLAINT FOR DECLARATORY RELIEF                                                               22
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19               Page 23 of 24 PageID 23



liabilities, causes of action, or damages which are the subject of the Underlying Action, and that

Insurers may discontinue and withdraw their defense of King in the Underlying Action.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff AGR US prays for judgment in its favor, for itself and for the

Concurrent Insurers, and against all Defendants as follows:

       A.      Declaring that under the terms, conditions, and exclusions of the Policy, no

coverage is available to King for the Underlying Action;

       B.      Declaring that AGR US owes King no duty under the Policy to defend, pay

defense costs, or indemnify King for any claims, liabilities, causes of action, or damages which

are the subject of the Underlying Action;

       C.      Declaring that AGR US may discontinue and withdraw its defense of King in the

Underlying Action; and

       D.      Awarding AGR US such other and further relief as the Court may consider

equitable, fair and proper.


       DATED this 18th day of June, 2019.


                                             MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.

                                             By: /s/Melinda R. Burke_____________________
                                                Melinda R. Burke, Esq.
                                                State Bar No. 03403030
                                                9111 Cypress Waters, Blvd., Suite 250
                                                Dallas, Texas 75019
                                                Tel: (214) 420-5500
                                                Fax: (214) 420-5501
                                                Email: burke@mdjwlaw.com

                                             SKARZYNSKI, MARICK & BLACK LLP

                                                 Andrew T. Houghton, Esq. (pro hac vice
                                                 application to be filed)


COMPLAINT FOR DECLARATORY RELIEF                                                               23
   Case 3:19-cv-01443-E Document 1 Filed 06/18/19            Page 24 of 24 PageID 24



                                              New York State Bar No. 2288116
                                              Karen Schnur, Esq. (pro hac vice application to
                                              be filed)
                                              New York State Bar No. 5090170
                                              One Battery Park Plaza, Fl. 32
                                              New York, New York 10004
                                              Tel: (212) 820-7700
                                              Fax: (212) 820-7740
                                              Email: ahoughton@skarzynski.com
                                                      kschnur@skarzynski.com

                                       Attorneys for Plaintiff, Allianz Global Risks US
                                       Insurance Company, for itself as Lead Insurer and
                                       for all Concurrent Insurers under Policy No.
                                       A2GA000832617AM


Of Counsel:

Sheryl Kao
State Bar No. 24036874
MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
9111 Cypress Waters Blvd., Suite 250
Dallas, Texas 75019
Tel: (214) 420-5500
Fax: (214) 420-5501
Email: kao@mdjwlaw.com




COMPLAINT FOR DECLARATORY RELIEF                                                           24
